UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 10, 2010 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425). oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item5.07 Submission of Matters to a Vote of Security Holders. POZEN Inc.’s (the “Company”) Annual Meeting of Stockholders (the “Annual Meeting”) was held at the Company’s headquarters, 1414 Raleigh Road, Suite 400, Chapel Hill, North Carolina 27517, on Thursday, June10, 2010. At the Annual Meeting, the following matters were submitted to a vote of stockholders: · the election of two (2)Class I directors to serve until the 2013 Annual Meeting of Stockholders, or until their respective successors shall have been duly elected and qualified; · the approval and adoption of the Company’s 2010 Omnibus Equity Compensation Plan (the “Plan”); and · the ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the year ending December31, 2010. At the close of business on April15, 2010, the record date for the determination of stockholders entitled to vote at the Annual Meeting, there were 29,878,396 shares of the Company’s Common Stock, outstanding and entitled to vote at the Annual Meeting. The holders of 26,678,835 shares of the Company’s Common Stock were represented in person or by proxy at the Annual Meeting, constituting a quorum. At the Annual Meeting, all of the Class I directors were elected and all other proposals submitted to stockholders were approved. The vote with respect to the election of the Class I directors was as follows: For Against Abstain Broker Non-Votes Jacques F. Rejeange 0 Neal F. Fowler 0 The vote with respect to the Plan was as follows: For Against Abstain Broker Non-Votes The vote with respect to the ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the year ending December31, 2010 was as follows: For Against Abstain - 2 - Item9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description POZEN Inc. 2010 Omnibus Equity Compensation Plan - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN Inc. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date:June 11, 2010 - 4 -
